DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2022 has been entered.

Response to Amendment
Claim 9 is identified in the listing of claims as “Cancelled” but still presents text for a claim without any strikethrough or other indication that the claim is actually cancelled, even though proper presentation of claims requires that “No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."”. As the claim is labeled as canceled it will be treated as such, but future submissions of claims should follow proper formatting as per 37 CFR 1.121; if Applicant did not intend for this claim to be cancelled it must be re-presented as a new claim in future submissions.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 calls for identifying “when the temporary pressure increases exceed the systolic threshold” and “no longer exceed the diastolic threshold”. There is no antecedent basis for either limitation in the claim. All previous definitions of thresholds have been removed from the claim, such that there is no basis for either use of “the [] threshold”. For the purposes of examination the claim will be treated as though calling for identifying a systolic pressure and identifying a diastolic pressure based on the temporary pressure increases; correction is required. As these issues are also found in claim 11, it is being treated in the same manner.
Claims 5 and 15 recite that “a depth of the circular orifice is 0.10 inch”; it is unclear how the orifice itself can have a depth, as an orifice is merely an opening. It is unclear if this is attempting to describe a thickness of the object through which the orifice passes, or if the orifice is merely a depression that is not actually open on both sides, thus allowing it to have a depth? Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) analyzing pressure values to identify a systolic pressure and a diastolic pressure by identifying transitory pressure increases in the captured data, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the identification of these pressures does not improve any technology, does not have any effect, is not applied using a particular machine, and is not applied in any meaningful way beyond generally linking the abstract idea to a technological environment for its execution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional recited elements include conventional components of a standard oscillometric blood pressure monitor (bladder, pressure sensor, air pump, orifice/vent) which are recited as performing conventional oscillometric blood pressure monitoring (inflate bladder, then take measurements while releasing pressure from the bladder) which in the context of the claimed invention is insignificant extrasolution data gathering (See MPEP 2106.05(d), where determining the level of a biomarker by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional.), generic computing components (transmitter, mobile computing device, memory) which are used to provide the technological environment of the abstract idea itself ((see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions), and a display used for the conventional conclusion to analysis of displaying results on a display, which is insignificant extrasolution activity (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity). As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself.
The dependent claims also fail to provide anything significantly more, as claims 2-5, 7, 8 are directed to additional aspects of the insignificant extrasolution activity of data gathering, and claims 6 and 10 are directed to additional abstract analysis of gathered data.
Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) analyzing pressure values to identify a systolic pressure and a diastolic pressure by identifying transitory pressure increases in the captured data, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because the identification of these pressures does not improve any technology, does not have any effect, is not applied using a particular machine, and is not applied in any meaningful way beyond generally linking the abstract idea to a technological environment for its execution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional recited elements include conventional components of a standard oscillometric blood pressure monitor (bladder, pressure sensor, air pump, orifice/vent) which are recited as performing conventional oscillometric blood pressure monitoring (inflate bladder, then take measurements while releasing pressure from the bladder) which in the context of the claimed invention is insignificant extrasolution data gathering (See MPEP 2106.05(d), where determining the level of a biomarker by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional.), generic computing components (processor, memory) which are used to provide the technological environment of the abstract idea itself ((see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions) and a display performing the conventional conclusion to analysis of displaying results on a display, which is insignificant extrasolution activity (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity). As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself.
The dependent claims also fail to provide anything significantly more, as claims 12-15, 17, 18 are directed to additional aspects of the insignificant extrasolution activity of data gathering, and claims 16 and 19 are directed to additional abstract analysis of gathered data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7, 10-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2018/0153418) in view of Takahashi (US 2007/0239042).
Regarding claim 1, Sullivan discloses a method for measuring blood pressure comprising: providing a blood pressure cuff assembly including an air pump (element 232), a bladder (paragraphs [0031], [0033]), a pressure sensor (element 236), a transmitter (paragraph [0035]), and an orifice (paragraph [0038], a valve which is biased open); placing the assembly around an arm of a user (paragraph [0033]); figure 1B); turning the air pump on to inflate the bladder and increase the pressure within the bladder with air (paragraph [0041]); increasing the pressure in the bladder until a high predetermined pressure is reached and blood flow through an artery in the arm stops while air flows out of the bladder through the orifice (paragraph [0041]); stopping the air pump when the high predetermined pressure is reached in the bladder (paragraphs [0041]-[0042]); decreasing the pressure in the bladder as the air flows out of the bladder through the orifice while continuously detecting the pressures in the bladder with the pressure sensor (paragraph [0043]); transmitting the pressures in the bladder as the air flows out of the bladder detected by the pressure sensor through the transmitter to a mobile computing device (figure 2B, detected pressures are transmitted via the connection to I/O and then to processor 216, which is a mobile computing device); storing in a memory of the mobile computing device, the pressures during the decreasing of the pressure in the bladder (use of element 218); quantifying, using the mobile computing device, temporary pressure increases during the decreasing of the pressure in the bladder and analyzing the pressures by the mobile computing device during the decreasing of the pressure in the bladder stored in a memory of the mobile computing device to identify a systolic pressure and a diastolic pressure based upon the quantified temporary pressure increases (paragraphs [0043]-[0044]; figures 3A, 3B); and displaying the systolic pressure and the diastolic pressure by the mobile computing device (paragraph [0035], [0065]). 
Sullivan does not specify the shape of the orifice, particularly it being a circular orifice having a fixed diameter. Takahashi teaches a method of measuring blood pressure using an blood pressure cuff assembly (figure 6) which includes a circular orifice having a fixed diameter which is used to allow air to flow out of the bladder (paragraph [0099]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Sullivan using a blood pressure cuff assembly with its orifice being circular and having a fixed diameter, as taught by Takahashi, as Sullivan does not describe the shape of the orifice and Takahashi teaches that a fixed circular orifice can be used for the same purpose.

Regarding claim 2, Sullivan discloses using previous blood pressure measurements to set the predetermined high pressure (paragraph [0041]), but does not specify that it is between 180 mmHg and 240 mmHg. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As the operation requires the predetermined pressure to be higher than previous systolic pressure measurements it would be obvious to try using pressures in this range, as this range is higher than most human systolic pressures, in order to ensure that the high pressure setting does not undershoot the necessary minimum threshold. (see also MPEP 2144.05)
Regarding claim 3, Sullivan does not specify the rate of air flow through the orifice when the air pump is on, particularly 0.5 and 0.7 times the speed of sound. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As the operation requires the flow through the orifice to be sufficient to still allow inflation of the bladder while the pump is on, it would be obvious to try flow rates in this range, as the flow rate would be a function of the orifice size and pump capabilities. (see also MPEP 2144.05)
Regarding claims 4 and 5, Sullivan and Takahashi do not specify particular dimensions for the orifice, particularly it having a diameter of (about) 0.008 inches or a “depth” of (about) 0.10 inches. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As the operation requires the orifice to work in conjunction with the pump to still inflate the bladder while also allowing some air to escape, it would be obvious to try using orifices sized in this range so as to not allow too much air to escape and thus prevent inflation. (see also MPEP 2144.05)
Regarding claim 7, the time between the pump stopping and detecting the systolic pressure is a direct function of the subject’s actual blood pressure and the time it takes to reach the time of detection cannot be completely controlled by the device as it will vary with each measurement as each subject’s pressure changes. In the circumstances where the subject’s actual pressure happens to be near the predetermined high pressure, the time to reach detection will be faster than when the actual pressure is significantly lower than the predetermined high pressure, requiring more deflation time.
Regarding claim 10, Sullivan further discloses analyzing by the mobile computing device, the pressure in the bladder during a predetermined time period from when the high predetermined pressure is reached for criteria representing the systolic pressure (paragraphs [0042]-[0043]).  

Regarding claim 11, Sullivan discloses a method for measuring blood pressure comprising: providing a blood pressure cuff assembly having a display (paragraphs [0035], [0065]), an air pump (element 232), a bladder (paragraphs [0031], [0033]), a pressure sensor (element 236), a processor (element 216), a memory (element 218), and an orifice (paragraph [0038], a valve which is biased open), wherein the air pump, the pressure sensor, and memory are in communication with the processor (paragraphs [0031]-[0039]); placing the assembly around an arm of a user (paragraph [0033]); turning the air pump on to inflate the bladder and increase the pressure within the bladder with air (paragraph [0041]); increasing the pressure in the bladder until a high predetermined pressure is reached and blood flow through an artery in the arm stops while air flows out of the bladder through the orifice (paragraph [0041]); stopping the air pump when the predetermined pressure is reached (paragraphs [0041]-[0042]); decreasing the pressure in the bladder as the air flows out of the bladder through the orifice while measuring the pressure with the pressure sensor (paragraph [0043]); recording by the processor and the memory the pressures in the bladder during a predetermined time period from when the predetermined pressure is reached (paragraphs [0042]-[0044]); quantifying temporary pressure increases during the decreasing of the pressure in the bladder and analyzing by the processor the pressure in the bladder during a predetermined time period from when the high predetermined pressure is reached for criteria representing the systolic pressure (paragraphs [0042]-[0043]); detecting a systolic pressure  after a temporary pressure increase while the air pump is stopped meets a temporary pressure increase threshold (paragraphs [0043]-[0044]); detecting a diastolic pressure when the temporary pressure increases do not meet a pressure increase threshold (paragraphs [0043]-[0044]); and displaying the systolic and diastolic pressures using the display ().
Sullivan does not specify the shape of the orifice, particularly it being a circular orifice having a fixed diameter. Takahashi teaches a method of measuring blood pressure using an blood pressure cuff assembly (figure 6) which includes a circular orifice having a fixed diameter which is used to allow air to flow out of the bladder (paragraph [0099]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Sullivan using a blood pressure cuff assembly with its orifice being circular and having a fixed diameter, as taught by Takahashi, as Sullivan does not describe the shape of the orifice and Takahashi teaches that a fixed circular orifice can be used for the same purpose.

Regarding claim 12, Sullivan discloses using previous blood pressure measurements to set the predetermined high pressure (paragraph [0041]), but does not specify that it is between 180 mmHg and 240 mmHg. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As the operation requires the predetermined pressure to be higher than previous systolic pressure measurements it would be obvious to try using pressures in this range, as this range is higher than most human systolic pressures, in order to ensure that the high pressure setting does not undershoot the necessary minimum threshold. (see also MPEP 2144.05)
Regarding claim 13, Sullivan does not specify the rate of air flow through the orifice when the air pump is on, particularly not between 0.5 and 0.7 times the speed of sound. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As the operation requires the flow through the orifice to be sufficient to still allow inflation of the bladder while the pump is on, it would be obvious to try flow rates in this range, as the flow rate would be a function of the orifice size and pump capabilities. (see also MPEP 2144.05)
Regarding claims 14 and 15, Sullivan and Takahashi do not specify particular dimensions for the orifice, particularly it having a diameter of (about) 0.008 inches or a “depth” of (about) 0.10 inches. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As the operation requires the orifice to work in conjunction with the pump to still inflate the bladder while also allowing some air to escape, it would be obvious to try using orifices sized in this range so as to not allow too much air to escape and thus prevent inflation. (see also MPEP 2144.05)
Regarding claim 17, the time between the pump stopping and detecting the systolic pressure is a direct function of the subject’s actual blood pressure and the time it takes to reach the time of detection cannot be completely controlled by the device as it will vary with each measurement as each subject’s pressure changes. In the circumstances where the subject’s actual pressure happens to be near the predetermined high pressure, the time to reach detection will be faster than when the actual pressure is significantly lower than the predetermined high pressure, requiring more deflation time.


Claim s 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, as applied and modified above, and further in view of Jayne (US 5542428).
Sullivan, as modified above, does not disclose also detecting a time period between pressure increases detected by the pressure sensor while the air pump is stopped and determining a heart rate based upon the time period between the pressure increases; and outputting the heart rate by the mobile computing device. Jayne discloses a similar oscillometric blood pressure measurement method where time periods between pressure increases detected by a pressure sensor during deflation of the device and determining a heart rate based upon the time period between the pressure increases, and outputting the heart rate (column 1, lines 47-51; column 7, lines 4-17). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Sullivan, as modified above, and also used pressure pulses during deflation to find and output a heart rate, as taught by Jayne, in order to provide additional information about the subject’s condition using data already collected.

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, as applied and modified above, and further in view of Lu (US 2017/0311814).
Sullivan, as modified above, does not specifically how pressure is released from the device, particularly using a pressure release valve. disclose Lu teaches a similar method of oscillometric blood pressure measurement using a pump (element 20) and bladder (element 200) which includes providing a pressure release valve coupled to the bladder (element 70), closing the pressure release valve while the air pump is on, the systolic pressure is detected, and the diastolic pressure is detected; and opening the pressure release valve after the determination of diastolic pressure (paragraph [0049]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Sullivan, as modified above, using a device with a pressure release valve configured to release bladder pressure after finishing the measurements, as taught by Lu, in order to quickly deflate the bladder.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, as applied and modified above, and further in view of Lamego (US 2014/0163402).
Sullivan, as modified above, does not disclose also performing blood oxygen level measurements. Lamego teaches a method of oscillometrically measuring blood pressure using a cuff (element 204) and processor (element 106) which also includes providing a blood oximeter coupled to the processor, placing the blood oximeter on a portion of the user, detecting, by the blood oximeter, a blood oxygen level of the user; and displaying the blood oxygen level on a visual display coupled to the processor (paragraph [0067]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Sullivan, as modified above, using a device also configured to measure blood oxygen levels, as taught by Lamego, in order to provide additional information about the subject’s condition.

Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive. 
Regarding the rejections under 101, Applicant appears to misunderstand the statutory requirements for a claim to be significantly more than an abstract idea. Applicant argues that the conventional components used to perform the insignificant extrasolution activity of data gathering (measuring a blood pressure) constitute a particular machine; this is not the case, as has been clearly set forth above. Similarly, Applicant then attempts to argue that the insignificant extrasolution activity of data gathering itself is a practical application of the abstract idea; this is entirely unpersuasive. As has been repeatedly held, routine and conventional data gathering using conventional devices is not significantly more than an abstract idea. The mere presence of “structural devices” does not make them particular machines that satisfy the requirements to constitute a practical application. 
Regarding the art rejections, Applicant’s arguments address rejections under 102; as no claims have been rejected under 102, Applicant’s arguments do not actually address the rejections as previously presented. Applicant’s arguments separate the rejections under Sullivan into both 102 and 103 rejections; the claims were rejected in this manner in the Non-Final Action mailed 13 May 2021, but the most recent remarks supposedly address the Final Action mailed 28 January 2022, such that it is not clear that Applicant is actually addressing the rejections presented in the most recent Office Action. However, for the sake of expediting prosecution, these remarks will still be addressed herein.
Applicant argues only that Sullivan’s orifice is not a circular orifice of fixed diameter. These arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The remainder of Applicant’s arguments asserted that Jayne did not remedy this issue; this argument is not for the same reasons. Applicant’s arguments did not address Lu or Lamego in any manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791